PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/039,065
Filing Date: 18 Jul 2018
Appellant(s): EBARA CORPORATION



__________________
Michael J. Swope
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 15, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 17, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues Kobayashi fails to teach the control sequence of the liquid supply valve (third paragraph of page 4 of the Appeal Brief). The examiner respectfully disagrees. Kobayashi alone was not relied upon to teach the control sequence of the liquid supply valve. Rather, Kobayashi in view of Hirokawa was relied upon to teach the control sequence of the liquid supply valve (further discussed below). See rejection for more details. 
Appellant argues Kobayashi’s operation of the liquid supply valve is opposite to the instructions of claim 1 (second paragraph of page 5 of the Appeal Brief). The examiner respectfully disagrees. Kobayashi alone was not relied upon to teach the operation of the liquid supply valve. Rather, Kobayashi in view of Hirokawa was relied upon to teach a liquid as the cleaning fluid and a gas as the measurement fluid. See rejection for more details. 
Appellant argues the modifications change the principle of operation of Kobayashi (last paragraph of page 6 of the Appeal Brief). The examiner respectfully disagrees. Hirokawa was relied upon for the teachings of using a liquid as a cleaning fluid and using a gas as the measuring fluid to provide the benefit of not diluting the slurry and still allowing the device to function as intended and measure properties of the wafer. See rejection for more details.
Appellant argues Hirokawa does not teach a gas supply valve (second paragraph on page 7 of the Appeal Brief). The examiner respectfully disagrees. Kobayashi was relied upon for the teaching of a liquid control valve. When Hirokawa’s teaching of providing a gas and a liquid were included into Kobayashi, an obviousness statement was made to also include a valve to control the gas in order to allow the device to function as intended and selectively regulate the flow of liquid and gas. See rejection for more details.
Appellant argues Hirokawa does not disclose a controller configured to instruct the gas supply valve to close and instruct the liquid supply valve to open when the light-receiving fiber does not receive the reflected light from the wafer (last paragraph on page 7 of the Appeal Brief). The examiner respectfully disagrees.  Kobayashi’s teaching of the liquid supply valve operating in conjunction with the rotation of the polishing table was relied upon to teach the gas and liquid supply valve operating in conjunction with the rotation of the polishing table. Additionally, Hirokawa discloses supplying cleaning fluid to clean the fibers during the polishing process of a single wafer and not just in between wafers (Hirokawa, paragraph 0444). See rejection for more details.
Appellant argues at best, the combination of Kobayashi in view of Hirokawa teaches supplying a gas when the wafer is over the through hole and not supplying a gas when the wafer is not over the through hole (second paragraph of page 8 of the Appeal Brief). The examiner respectfully disagrees. The combination of liquid and gas was made with the motivation of gas being used as the measurement fluid so it doesn’t dilute the slurry and providing cleaning fluid in conjunction with the rotation of the polishing table keeps the sensor area clean for consistent measurements. Additionally, Hirokawa discloses supplying cleaning fluid to clean the fibers during the polishing process of a single wafer and not just in between wafers (Hirokawa, paragraph 0444). See rejection for more details.
Appellant argues the Examiner’s assertions regarding the sequence of control appears to have been gleaned from the Appellant’s claims and specification (last paragraph on page 8 of the Appeal Brief). The examiner respectfully disagrees. The combination of liquid and gas was made with the motivation of gas being used as the measurement fluid so it doesn’t dilute the slurry and providing cleaning fluid in conjunction with the rotation of the polishing table keeps the sensor area clean for consistent measurements. Additionally, Hirokawa discloses supplying cleaning fluid to clean the fibers during the polishing process of a single wafer and not just in between wafers (Hirokawa, paragraph 0444). See rejection for more details.
Appellant argues simply substituting a gas for a measurement medium does not dictate also turning on water that Kobayashi discloses does not need to be on in the first instance (second paragraph on page 9 of the Appeal Brief). The examiner respectfully disagrees. Hirokawa was relied upon for the teaching of using liquid as the cleaning fluid and gas as the measuring fluid with the motivation to combine being the gas as the measurement fluid prevents dilution of the slurry and the liquid as the cleaning fluid keeps the sensor clean in order to take consistent measurements. See rejection for more details. 
Appellant argues neither Kobayashi nor Hirokawa teaches a controller that is configured to instruct a gas supply valve to open and the liquid supply valve to close when the light-receiving fiber receives the reflected light as claimed in each rotation of the wafer (last paragraph on page 9 of the Appeal Brief). The examiner respectfully disagrees. Kobayashi was relied upon for the teaching of a liquid control valve. When Hirokawa’s teaching of providing a gas and a liquid were included into Kobayashi, an obviousness statement was made to also include a valve to control the gas in order to allow the device to function as intended and selectively regulate the flow of liquid and gas. Kobayashi’s teaching of the liquid supply valve operating in conjunction with the rotation of the polishing table was relied upon to teach the gas and liquid supply valve operating in conjunction with the rotation of the polishing table. Additionally, Hirokawa discloses supplying cleaning fluid to clean the fibers during the polishing process of a single wafer and not just in between wafers (Hirokawa, paragraph 0444). See rejection for more details.
Appellant argues modifying the operation of Kobayashi and Hirokawa to supply a gas and a liquid alternatively in each rotation of the polishing table would lower measurement accuracy because of the liquid and slurry mixture and the dilution of the slurry with the liquid (second paragraph on page 10 of the Appeal Brief). The examiner respectfully disagrees. The combination of liquid and gas was made with the motivation of gas being used as the measurement fluid so it doesn’t dilute the slurry and providing cleaning fluid in conjunction with the rotation of the polishing table keeps the sensor area clean for consistent measurements. See rejection for more details.
Appellant argues claim 2 is allowable for depending upon claim 1 (last paragraph of page 10 of the Appeal Brief). The examiner respectfully disagrees. Kobayashi in view of Hirokawa was used to teach the limitations of claim 1. Additionally, Kobayashi in view of Hirokawa and further in view of Odajima was used to teach the limitation of claim 2. See rejection for more details. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723       
                                                                                                                                                                                                 /NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.